DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

This communication is responsive to the amendments filed 06/02/2022 and 09/13/2022.  
	
Claims 26-32 and 36-47 are currently pending in this application.  Claims 1-25, 33-35, and 48-50 have been cancelled.  Claims 26-32 and 36-47 have been amended.  

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 26-28, 30, 36-38, 40, and 42-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Droux et al. (US 20150301844).
It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

As to claim 26:
Droux teaches an apparatus (the computing system; [0045]) comprising:
 circuitry (an integrated circuit; [0045]) to: 

generate transmit packet descriptors for packets received from  a plurality of para-virtualized virtual machines (VMs) that are separately associated with a respective network interface controller (NIC) virtual function (VF) device from among  a plurality of NIC VF  to enable data for a packet generated by a respective para-virtualized VM to be provided to an associated NIC VF device in a zero copy fashion ([0020-0022]: The packets received by the NI are then forwarded to other components on the physical NIC (102) for processing, etc. Further, in one embodiment of the invention, the physical NIC (102) may include a direct memory access (DMA) engine (not shown), which includes functionality to transfer packets from the NIC to the host (100)… The NIC virtual functions (NIC virtual function A (112A), NIC virtual function B (112B)) may be assigned to elements executing on the computer system (100), such as VNICs (e.g., VNIC (108)) and/or virtual machines (e.g., virtual machine A (106A), virtual machine B (106B)). Assigning a NIC virtual function (NIC virtual function A (112A), NIC virtual function B (112B)) provides the VNIC (108) and/or the virtual machines (e.g., virtual machine A (106A), virtual machine B (106B)) with control of NIC resources allocated to that NIC virtual function (allocated NIC resources A (116A), allocated NIC resources B (116B)). Further, the virtual functions (NIC virtual function A (112A), NIC virtual function B (112B)) enable virtual machines (virtual machine A (106A), virtual machine B (106B)) to transfer data directly from the physical NIC (102) into memory allocated for the virtual machine (i.e., without first copying the data into memory controlled by the host OS (104)); and 
generate receive packet descriptors for packets received through the plurality of NIC VF devices that are targeting the plurality of para-virtualized VMs to enable data for a packet received via the respective NIC VF device to be provided to the respective para- virtualized VM in a zero copy fashion ([0030-0031]: the host OS sends instructions to the VNIC (108) and shadow VNIC (110) to alter parameters of the allocated NIC resources (allocated NIC resource A (116A), allocated NIC resource B (116B)). Such parameters may include the kind and amount of resources in the allocated NIC resources (allocated NIC resource A (116A), allocated NIC resource B (116B)). Such parameters may also include the way in which data packets sent and received by the virtual machines (virtual machine A (106A), virtual machine B (106B)) are handled. For example, altering certain parameters may cause the VNIC (108) or shadow VNIC (110) to gather metrics about the data packets, filter a subset of data packets, and/or inspect data packets. In one or more embodiments of the invention, the altering the parameters may include changing a MAC address associated with the virtual machine…the shadow VNIC (110) communicates with the NIC physical function (114) via control path B (120B) to service configuration and information requests from the host OS (104). Further, by mapping NIC virtual function B (112B) directly to virtual machine B 106B, Virtual machine B (106B) may utilize the functionality of the NIC virtual function, such as configuring the resources within allocated NIC resources B (116B) and transferring data packets directly between memory in virtual machine B (106B) and memory on the physical NIC (102) via data path C (118C) (i.e., without first coping the data packets to other memory on computer system (100)). 

As to claim 27:
Droux teaches the respective para-virtualized VM is associated with the respective NIC VF device based on a device association table that indicates a 1:1 bonding relationship between the respective para-virtualized VM and the respective NIC VF device ([0015-0016] and [0021-0023]).
 
As to claim 28:
Droux teaches a field programmable gate array or an application-specific integrated circuit ([0045]). 

As to claim 30:
Droux teaches an input- output memory map unit (IOMMU) to perform direct memory access (DMA) remapping and interrupt remapping for a guest memory space arranged to maintain the data for the packet generated by the respective para-virtualized VM and for a host memory space arranged to maintain the data for the packet received via the respective NIC VF device ([0003-0004], [0016-0017], and  [0020]). 
 


As to claims 36-38 and 40:
Refer to the discussion of claims 26-28 and 30 above, respectively, for rejections. Claims 36-38 and 40 are the same as claims 26-28 and 30, except claims 36-38 and 40 are method claims and claims 26-28 and 30 are apparatus claims.

As to claim 42:
The rejection of claim 26 above is incorporated herein in full.  Additionally, Droux teaches  a network interface controller (NIC) to include a plurality of virtual function (VF) devices arranged to access a host memory space (a network interface controller… the NIC virtual function; Abstract, [0003-0005], and [0020-0022]) a plurality of para-virtualized virtual machines (VMs)  arranged to access a guest memory space (virtual machines; [0018-0019] and [0022-0024]).

As to claims 43-45:
Refer to the discussion of claims 27, 28, and 30 above, respectively, for rejections. 

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 29, 31, 32, 39, 41, 46, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Droux et al. in view of  Thakkar (US 20100070677).
It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

As to claim 29:
Droux does not explicitly teach, Thakkar teaches the use of a hypervisor (hypervisor 112; [0021-0022]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Droux with Thakkar because it would have provided the enhanced capability for receiving incoming network data utilizing "zero-copy" techniques.



As to claims 31, 41, and 46:
The combination of Droux and Thakkar teaches a VF driver to initialize the plurality of NIC VF devices (Droux: [0031-0034]) and to fill receive/transmit packet descriptors with memory pointers pointing to corresponding receive and transmit packet buffers maintained in the guest memory space (Thakkar: [0022] and [0025-0026]).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Droux with Thakkar because it would have provided the enhanced capability for receiving incoming network data utilizing "zero-copy" techniques.

As to claims 32 and 47:
Droux does not explicitly teach, Thakkar teaches a para-virtualization NIC device backend to interact with the plurality of para-virtualized VMs  for packet input/output (I/O) based on receive and transmit queue pairs residing in the receive and transmit packet buffers maintained in the guest memory space ([0041] and Fig.13).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Droux with Thakkar because it would have provided the enhanced capability for receiving incoming network data utilizing "zero-copy" techniques.


As to claim 39:
Droux does not explicitly teach, Thakkar teaches initializing, via a hypervisor the device association table that indicates the 1:1 bonding relationship between the respective para-virtualized VM and the respective NIC VF device ([0021-0022] and [0026-0027]).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Droux with Thakkar because it would have provided the enhanced capability for receiving incoming network data utilizing "zero-copy" techniques.

 Response to Arguments 

4.	Applicant's arguments filed 06/02/2022  have been fully considered but are deemed to be moot in view of the new ground(s) of rejection necessitated by Applicant's amendments.  

Conclusion

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

6.	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/VAN H NGUYEN/
Primary Examiner, Art Unit 2199